Herlihy, P. J. (concurring).
Plaintiff obtained a temporary support order in an action brought by the defendant for a divorce in the State of Rhode Island where the parties were domiciled. Thereafter defendant left the State of Rhode Island and commenced an action in Nevada in which action the plaintiff was not served with process and did not appear. Subsequently .the defendant was adjudged in contempt for failure to *101pay temporary support in accordance with the action commenced in Rhode Island.
Plaintiff, on the basis of the judgment obtained in Rhode Island, commenced the present proceeding in this State against the defendant seeking to make the Rhode Island judgment a judgment of this State by way of summary judgment.
It seems academic that the ex parte Nevada decree could not invalidate the Rhode Island judgment for temporary support so long as the action commenced therein has not been discontinued or otherwise terminated. The Rhode Island court retained complete jurisdiction and could reduce the temporary support default to a judgment in that State, the full faith and credit of which judgment should be recognized in the State of New York and, accordingly, the respondent is entitled to summary judgment herein.
Cooke, Sweeney and Kane, JJ., concur with Main, J.; Herlihy, P. J., concurs in a separate opinion.
Judgment affirmed, with costs.